DETAILED ACTION
This action is responsive to the following communication: the response filed on 6/17/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 18-22 are cancelled; 1-17 and 23-25 are pending.

Allowable Subject Matter
Claim(s) 1-17 and 23-25 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely oxidizing, for a first amount of time, the first set of access lines to a first degree that is associated with a first resistivity; forming, after oxidizing the first set of access lines, a second set of access lines for the memory device; and oxidizing, for a second amount of time different than the first amount of time, the second set of access lines to a second degree that is associated with a second resistivity different than the first resistivity.
With respect to independent claim 15, the prior art fails to teach or suggest the claimed limitations, namely forming, after oxidizing the first set of access lines, a second set of access lines for the memory device; and oxidizing the second set of access lines to a second degree, wherein oxidizing the second set of access lines comprises exposing the second set of access lines to ammonium hydroxide before the second set of access lines are exposed to hydrogen peroxide.
With respect to independent claim 23 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely oxidizing, for a first amount of time, a first set of access lines included in the plurality of sets of access lines to a first degree that is associated with a first resistivity, wherein oxidizing the first set of access lines comprises forming, within each access line of the first set of access lines, a respective first layer of metal oxide that has a first thickness; and oxidizing, for a second amount of time different than the first amount of time, a second set of access lines included in the plurality of sets of access lines to a second degree that associated with a second resistivity different than the first resistivity.
The allowable claims are supported in at least fig. 5 and 7 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824